DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siejko et al. (US 2005/0149136).  
Regarding claims 1 and 14,  Siejko discloses a system / teaches a method for managing heart failure in a patient comprising: receiving via a signal receiver circuit, a heart sound signal and an impedance signal sensed from the patient (e.g. Fig. 3); determining, via a heart sound detector circuit, a HS detection window for detecting at least one of a third or fourth heart sound component using the received impedance signal (e.g. ¶¶ 40-45); detecting, via the heart sound detector circuit, at least of the S3 or S4 component from the HS signal within the determined HS detection window, the at least one HS component indicative of cardiac diastolic function (e.g. ¶¶ 40-45).  Siejko 
Regarding claims 2-8, 12-13, and 15-16, the examiner notes that an S3 and S4 detection window for the individual heart sounds are detected and the ratio of the amplitudes are used in determining the indication of diastolic function (e.g. ¶¶ 39-45, 53, etc.).  It is further noted that the passive filling period is detected based on the heart sound signals as discussed in the cited sections of the prior art.  The system adjusts stimulation timing of AVD based on the cardiac diastolic function or worsening heart failure due to lack of proper CRT (e.g. ¶¶ 60-64 – see incorporated USP# 10/307,896.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siejko in view of Tran (US 2008/0004904).  Siejko fails to expressly disclose determining a signal quality measure of the received signals and selecting between the two.  In the same field of endeavor, Tran indicates the determining of the signal quality measure of the received signals based on sensitivity or signal strength, in order to effectively determine the best method of acquiring the data for analysis (e.g. ¶¶ 334, 494-495, 500-503).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar noise/interference/amplitude adjustment as taught by Tran, in order to yield the predictable results of providing the best quality signal for use in the cardiac analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792